UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2257



In re: TRAVIS DENORRIS ARNOLD,

                Petitioner.



                 On Petition for Writ of Mandamus.
                        (1:08-cr-00322-TDS-1)



Submitted:   January 31, 2012               Decided:   February 2, 2012


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Travis Denorris Arnold, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Travis    Denorris      Arnold        petitions         for   a   writ    of

mandamus, alleging the district court has unduly delayed acting

on his 28 U.S.C.A. § 2255 (West Supp. 2011) motion.                        He seeks an

order from this court directing the district court to act.                           We

find   there   has   been   no    undue       delay    in    the    district      court.

Accordingly,    although     we    grant       leave        to   proceed     in   forma

pauperis, we deny the mandamus petition.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.




                                                                    PETITION DENIED




                                          2